1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent 3,029,038 as evidenced by Dominguez 2017/0324369, either alone, or further in view of Brew essentially for reasons of record noting the following.
Applicant has amended dependent claim 17 to recite that the assembly member fixes the position of the transparent plate with respect to the moulding element “before and after the injector is removed” and it is submitted that such would have been obvious given that the primary reference desires to fix the position of these elements—again, see paragraph 0056 of Dominguez.  Obviously, one of ordinary skill would desire to not disturb the positioning of these components to ensure that a useful product results, and this would include prior to the injection as well as during and after the removal of the injector so that the product is not disturbed.  Applicant has not materially amended claims 1 or 28 and it is submitted that the claims are obvious for reasons already given.  The aspect of making mold parts—and indeed any machine parts—as integral or separable has long been held to be a design choice that would have been well within the skill level of the art.  See Howard v Detroit Stove Works, 150 US 164 and Nervin v Erlichman, 168 USPQ 179 concerning making parts separable—ie, removable—and In re Larson, 144 USPQ 347 and In re Lockhart, 90 USPQ 214 concerning making parts 
2.Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive. Applicant suggests that there is no “per se” rule of obviousness concerning the aspect of parts being removable.  However, the case law provided in paragraph 1, supra, would suggest otherwise.  Further, in over 30 years of examining, this examiner has never allowed a case—nor known of such an allowance—where the only difference is that a certain part is removable.  Common sense would dictate that such does not amount to a patentable distinction for a number of reasons.  First, one of ordinary skill is expected to know how to fashion machine tools or molds with the ability to disassemble them for cleaning and replacement.  An injector would be such a device that would require cleaning-- and at some point replacement-- and it simply would not be advantageous to form such an element as not removable from the mold to which it feeds.  Second, from a purely logistical viewpoint, if claims were allowed based on parts being removed or integral, there would be a glut of patents allowed that would contain no discernible difference from the prior art.  Applicant then suggests that the spacer 13 and the chamber 17 correspond to an injector.  However, such is not seen to be so.  An injector would inject material through the hole in the spacer 13 and into the chamber 17, which accepts the material to distribute it to the molding cavity.  Clearly, an injector – such as one similar to that taught in Brew—would contain neither the spacer 13 nor the      
3.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742